Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 1 of 14




                                                    4:19mj1984
                                                            United States Courts
                                                          Southern District of Texas
                                                                   FILED
                                                              October 22, 2019
                                                                        
                                                        David J. Bradley, Clerk of Court
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 2 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 3 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 4 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 5 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 6 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 7 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 8 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 9 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 10 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 11 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 12 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 13 of 14
Case 4:19-mj-01984 Document 1 Filed on 10/22/19 in TXSD Page 14 of 14
